PER curiam:
La salud mental de los miembros que componen la profesión legal es de importancia trascendental no solo para este Tribunal, sino para la sociedad puertorriqueña. Esto es así porque tenemos la encomienda de asegurar que los abogados y abogadas que practican el Derecho en nuestra jurisdicción ejerzan sus funciones con la mayor diligencia y competencia. In re López Morales, 184 DPR 334, 335 (2012).
Tenemos ante nuestra consideración un Informe del Comisionado Especial, Hon. Carlos Dávila Vélez, en el que se *466recomienda suspender indefinidamente de la abogacía a la Leda. Myriam Virola Santiago al amparo de la Regla 15 de nuestro Reglamento, 4 LPRA Ap. XXI-B, como una medida de protección social. Luego de analizar todos los documentos que obran en el expediente, acogemos la recomendación del comisionado y suspendemos preventivamente a la licenciada Virola Santiago del ejercicio de la abogacía.
I
Ala licenciada Virola Santiago se le admitió al ejercicio de la abogacía el 18 de noviembre de 1981 y al de la notaría el 4 de febrero de 1982. La licenciada Virola Santiago renunció al ejercicio de la notaría el 3 de octubre de 1997.
El 12 de diciembre de 2012 la Directora del Programa de Educación Jurídica Continua (PEJC), en representación de la Junta de Educación Continua, presentó ante este Foro un “Informe sobre incumplimiento con requisito de educación jurídica continua”. En ese informe se expuso que la licenciada Virola Santiago incumplió con los requisitos establecidos por el Reglamento del Programa de Educación Jurídica Continua, 4 LPRAAp. XVII-E, durante el periodo de 1 de febrero de 2007 al 31 de enero de 2009.
El 26 de diciembre de 2012 emitimos una Resolución en la que concedimos a la licenciada Virola Santiago un término de veinte días para que compareciera y mostrara causa por la cual no debía ser suspendida del ejercicio de la profesión jurídica por incumplir con los requisitos del PEJC.
El 1 de marzo de 2013 recibimos en nuestra Secretaría una carta de la Sra. Marta López, hija de la licenciada Virola Santiago, en la que indicó que su madre “se encuentra actualmente incapacitada y bajo tratamiento médico debido a padecimientos neurológicos”. Acompañó con esa carta un escrito del Dr. Carlos Otero Rodríguez de 22 de junio de 2013, en el que se detalla las condiciones de salud que sufre la licenciada Virola Santiago.
*467Luego de analizar la comunicación de la señora López, emitimos una Resolución y designamos al Ledo. Carlos Dávila Vélez como Comisionado Especial, al amparo de la Regla 15 de nuestro Reglamento, supra, para recibir prueba sobre la capacidad mental y emocional de la licenciada Virola Santiago.
Como la licenciada Virola Santiago no designó un siquiatra, como permite la Regla 15(c) de nuestro Reglamento, supra, el Comisionado Especial nombró dos siquiatras, a saber, el Dr. Femando Cabrera y la Dra. Myrna Zegarra Paz. La Procuradora General designó al Dr. Raúl E. López.
Los tres siquiatras evaluaron a la licenciada Virola Santiago y sometieron al Comisionado Especial sus informes respectivos. El doctor Cabrera sostuvo que la licenciada Virola Santiago “no puede trabajar como abogada”. Reporte psiquiátrico, 18 de noviembre de 2013, pág. 4. Por su parte, la doctora Zegarra Paz opinó que la licenciada “no está mentalmente capacitada para practicar la profesión de abogada”. Informe psiquiátrico, 5 de septiembre de 2013, págs. 6-7. Por último, el doctor López opinó que la licenciada Virola Santiago tiene una incapacidad laboral moderada a severa. Evaluación de incapacidad, 8 de julio de 2013, págs. 4-6.
El 6 de febrero de 2014 la licenciada Virola Santiago presentó una moción jurada en la que informa que el 3 de febrero de 2014 asistió a la oficina del Ledo. César Hernández Colón y que llevó consigo parte de la documentación relacionada con este procedimiento. Ese día dialogó con el licenciado Hernández Colón sobre los informes que presentaron en este caso los tres siquiatras. Declaró, además, la licenciada Virola Santiago que acepta como correctos los hallazgos de los informes y reconoce que al presente no se encuentra capacitada para ejercer como abogada. Expuso que después de consultar con el licenciado Hernández Colón que una suspensión indefinida bajo la Regla 15 de nuestro Reglamento, supra, no es equivalente a un desaforo, se allana *468a que este Tribunal haga lo primero. También informó que no practica la profesión legal desde 1998 y que al presente no tiene casos pendientes.
La Procuradora General compareció y expresó que no tiene reparo con lo declarado por la licenciada Virola Santiago ni con el contenido de los informes de los siquiatras.
El Comisionado Especial presentó su Informe. En esencia, nos recomienda que suspendamos indefinidamente a la Leda. Miriam Virola Santiago del ejercicio de la profesión jurídica al amparo de la Regla 15 de nuestro Reglamento, supra, como una medida de protección social. Además, nos sugiere que ordenemos el cierre administrativo del caso que pende ante el PEJC.
HH I—I
AI ejercer nuestro poder inherente para reglamentar la profesión, debemos establecer medidas que garanticen que los abogados están aptos mentalmente para ejercer la profesión jurídica. In re De León Hernández, 187 DPR 1, 7 (2012); In re Garrastegui Pellicia, 183 DPR 251 (2011); In re Gutiérrez Santiago, 179 DPR 739, 743 (2010). Después de todo, este Tribunal debe asegurarse de que los abogados admitidos al ejercicio de la profesión puedan rendir su labor de manera competente y diligente, como requieren los Cánones 12 y 18 del Código de Ética Profesional, 4 LPRA Ap. IX. In re De León Hernández, supra, pág. 7.
 La Regla 15 del Reglamento de nuestro Tribunal, supra, es un mecanismo profiláctico que “ ‘establece el procedimiento para separar indefinidamente a un abogado del ejercicio de la abogacía, por razón de una condición mental o emocional que le impida desempeñarse competentemente’ ”. In re López Morales, 184 DPR 334, 347 (2012), citando a S. Steidel Figueroa, Etica y responsabilidad disciplinaria del abogado, San Juan, Pubs. JTS, 2010, pág. 373.
*469La Regla 15(a) del Reglamento de este Foro, supra, define incapacidad mental como sigue:
(a) La incapacidad mental, definida como una condición mental o emocional tal que impida al abogado o a la abogada asumir competente y adecuadamente la representación legal de sus clientes o que le impida mantener el patrón de conducta profesional que debe observar, será causa de suspensión indefinida del abogado incapacitado o de la abogada incapacitada.
Por otra parte, el inciso (g) de la Regla 15, id., establece que la suspensión indefinida de un abogado por incapacidad mental o emocional “no se considerará un desaforo, sino una medida especial de protección social”. Véanse: In re Hernández Rodríguez, 181 DPR 643, 652 (2011); In re Costa del Moral, 164 DPR 943, 945 (2005).
H—I HH
Apreciamos la honestidad de la licenciada Virola Santiago, quien acepta que no está apta para ejercer como abogada. Ese reconocimiento, en unión a los informes periciales de los siquiatras y el escrito presentado por la Procuradora General, nos llevan a disponer la suspensión indefinida e inmediata de la Leda. Miriam Virola Santiago del ejercicio de la profesión jurídica al amparo de la Regla 15 de nuestro Reglamento, supra, como una medida de protección social.
En vista del resultado al que llegamos, ordenamos el cierre administrativo del caso de la licenciada Virola Santiago que pende ante PEJC. Si en el futuro la licenciada Virola Santiago nos solicitara que se deje sin efecto la suspensión, deberá acreditar que cumplió con los requerimientos del PEJC.

Notifíquese personalmente esta Opinión “per curiam” a la Leda. Miriam Virola Santiago a través de la Oficina del Alguacil de este Tribunal.


Se dictará Sentencia de conformidad.

*470La Jueza Asociada Señora Pabón Charneco no intervino.